Case 1:18-cv-06619-ILG-JO Document 26 Filed 06/06/19 Page 1 of 4 PageID #: 98



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
RUDY FLORENCIO and OSCAR GUERRA,

                          Plaintiffs,                                  MEMORANDUM AND ORDER
                                                                       18-CV-6619 (ILG) (JO)
        v.

FLOR AZTECA DELI & GROCERY INC. and/or any
other entities affiliated with or controlled by FLOR
AZTECA DELI & GROCERY INC., and SANDRA
GONZALEZ and JUAN TENDIA, individually,

                           Defendants.
-------------------------------------------------------------------x
GLASSER, Senior United States District Judge:

        Plaintiffs Rudy Florencio and Oscar Guerra brought this action pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq. and the New York Labor Law and the rules

and regulations promulgated thereunder. (ECF No. 1). On May 10, 2019, Defendants served

Plaintiffs an offer of judgment pursuant to Federal Rule of Civil Procedure 68 (the “Offer of

Judgment”) in the amount of $150,000, “representing full payment for all of the Plaintiffs’

claims … , inclusive of all reasonable costs and fees (such as attorneys’ fees) incurred up to the

date of this offer of judgment.” (ECF No. 25-1 ¶ 2; ECF No. 25-2). On June 4, 2019, Plaintiffs

accepted the Offer of Judgment by e-mail to Defendants’ attorney of record. (ECF No. 25-1 ¶ 4).

On June 5, 2019, they served upon Defendants a notice of acceptance of the offer (the “Notice of

Acceptance”). (ECF No. 24). The Notice of Acceptance, proof of service, and Offer of

Judgment have all been filed with this Court. (ECF Nos. 23, 24, 25-2). Plaintiffs now move for

an order entering judgment pursuant to Rule 68. (ECF No. 25).

        Rule 68 provides, in relevant part:

        (a) Making an Offer; Judgment on an Accepted Offer. At least 14 days
        before the date set for trial, a party defending against a claim may serve on



                                                         1
Case 1:18-cv-06619-ILG-JO Document 26 Filed 06/06/19 Page 2 of 4 PageID #: 99



       an opposing party an offer to allow judgment on specified terms, with the
       costs then accrued. If, within 14 days after being served, the opposing party
       serves written notice accepting the offer, either party may then file the offer
       and notice of acceptance, plus proof of service. The clerk must then enter
       judgment.

       (b) Unaccepted Offer. An unaccepted offer is considered withdrawn, but
       it does not preclude a later offer. ….

       If notice of acceptance is not served within the 14-day period prescribed in subsection

(a), the offer is considered “unaccepted” and, hence, “withdrawn” within the meaning of

subsection (b). See Campbell-Ewald Co. v. Gomez, 136 S.Ct. 663, 671 (2016) (“An offer of

judgment the Rule provides, ‘is considered withdrawn’ if not accepted within 14 days of its

service”). Here, the Notice of Acceptance was served more than 14 days after the Offer of

Judgment was served. Nevertheless, Rule 68(a)’s 14-day deadline, being non-jurisdictional,

may be waived. See Owen Equipment & Erection Co. v. Kroger, 437 U.S. 365, 370 (“[I]t is

axiomatic that the Federal Rules of Civil Procedure do not create or withdraw federal

jurisdiction”); Gunter v. Bemis Company, Inc., 906 F.3d 484, 492 (6th Cir. 2018) (“Deadlines

found only in the Federal Rules … amount to claim-processing rules—mandatory all the same

but forfeitable and waivable by the parties. … If the parties properly invoke them, we will

enforce them”) (internal citations omitted). Here, Defendants consented to Plaintiffs’ requested

extensions of time prior to the expiration of the 14-day period and continued to “consent[] to

any further extensions needed by Plaintiffs.” (ECF No. 251- ¶ 3). Indeed, the parties jointly

moved on May 28, 2019 (after the 14-day period had expired, but before a settlement was

reached) for a sixty day extension of the Court’s discovery deadline so that the parties could

continue to “engage in settlement negotiations.” (ECF No. 22). No objection to Plaintiffs’

motion for entry of judgment has been lodged, on timeliness grounds or otherwise. Defendants

have made known their desire to waive the Rule’s 14-day acceptance period.



                                                 2
Case 1:18-cv-06619-ILG-JO Document 26 Filed 06/06/19 Page 3 of 4 PageID #: 100



        Additionally, the Court notes that it is an open question in this Circuit whether approval

of an FLSA settlement is required under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199

(2d Cir. 2015), when the settlement is made pursuant to Rule 68. See Mei Xing Yu v. Hasaki

Restaurant, Inc., 319 F.R.D. 111, 111-112 (S.D.N.Y. 2017) (the “question … whether parties

may make an end run around the judicial oversight required by Cheeks by settling FLSA claims

pursuant to Rule 68 of the Federal Rules of Civil Procedure” “has divided district courts in this

Circuit”), appeal filed, No. 17-3388 (2d Cir.), petition for interlocutory appeal granted, 874

F.3d 94, 98 (2d Cir. 2017) (“The issue of whether Rule 68 settlements in FLSA cases require

District Court review and approval” presents “substantial ground for difference of opinion”)

(citations and internal quotation marks omitted).

        The Court is persuaded that such approval is not required for Rule 68 settlements. See

Barnhill v. Fred Stark Estates, No. 15-CV-3360 (BMC), 2015 WL 5680145 (E.D.N.Y. Sept. 24,

2015). As Judge Cogan observed in Barnhill, Rule 68 is unqualifiedly mandatory—judgment

“must” be entered upon satisfaction of the conditions in Rule 68(a)—while Rule 41 is limited

by “any applicable federal statute.” Id. at *1. “Nor can we operate on a presumption that the

plaintiff’s bar in FLSA cases is out to enrich itself through unreasonable fees at the expense of

their clients …. The fact is that most of the litigation to protect the vulnerable under remedial

legislation is attorney-driven as a result of fee-shifting provisions, but it does not follow that

there is a pervasive problem of attorneys favoring themselves at their clients’ expense that is

peculiar to the FLSA and that requires the courts to police every Rule 68 offer in FLSA cases

for abuse.” Id. at *2.




                                                   3
Case 1:18-cv-06619-ILG-JO Document 26 Filed 06/06/19 Page 4 of 4 PageID #: 101



         For these reasons, the Court finds that entry of judgment as requested by Plaintiffs is

warranted. The Clerk of Court is therefore directed to enter judgment in favor of Plaintiffs in the

amount of $150,000.00.

         SO ORDERED.

Dated:          Brooklyn, New York
                June 6, 2019
                                                       /s
                                                       I. Leo Glasser                       U.S.D.J.




                                                  4
